Case 2:19-cv-00070-JRG-RSP Document 465 Filed 09/11/20 Page 1 of 2 PageID #: 17410



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


    GREE, INC.,                        §
                                       §
               Plaintiff,              §
                                       §           Case No. 2:19-cv-00070-JRG-RSP
         v.                            §           Case No. 2:19-cv-00071-JRG-RSP
                                       §
    SUPERCELL OY,                      §
                                       §
              Defendant.               §
                        MINUTES FOR JURY TRIAL DAY TWO
               BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                September 11, 2020

   ATTORNEYS FOR PLAINTIFF:                      See attached.

   ATTORNEYS FOR DEFENDANTS:                     See attached.

   LAW CLERK:                                    Adrienne Dellinger
                                                 Will Nilsson
                                                 Nate Legum

   COURT REPORTER:                               Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                             Jan Lockhart

   OPEN: 8:30 a.m.                                                    ADJOURN: 5:47 p.m.



   Time       Minutes
   8:30 a.m.  Court opened. Exhibits used prior day read into the record by Ms. Ludlam,
   8:33 a.m.  Jury returned to the courtroom. Direct examination of Robert Akl, Ph.D. by Mr.
              Moore.
   10:00 a.m. Recess.
   10:22 a.m. Court reconvened. Direct examination of Robert Akl, Ph.D. by Mr. Moore.
   11:40 a.m. Recess until 12:30 p.m. Hearing outside the presence of the Jury.
   11:45 p.m. Recess
   12:42 p.m. Court reconvened. Direct examination of Robert Akl, Ph.D. by Mr. Moore.
   1:10 p.m.  Courtroom sealed. Direct examination of Robert Akl, Ph.D. by Mr. Moore.
   1:43 p.m.  Cross examination of Robert Akl, Ph.D. by Mr. Sacksteder.
   1:47 p.m.  Courtroom unsealed. Cross examination of Robert Akl, Ph.D. by Mr. Sacksteder.
   2:28 p.m.  Recess.
Case 2:19-cv-00070-JRG-RSP Document 465 Filed 09/11/20 Page 2 of 2 PageID #: 17411




   Time         Minutes
   2:53 p.m.    Court reconvened.
   2:54 p.m.    Cross examination of Robert Akl, Ph.D. by Mr. Sacksteder.
   3:13 p.m.    Redirect examination of Robert Akl, Ph.D. by Mr. Moore.
   3:20 p.m.    Direct examination of Eiji Araki by Mr. Moore.
   4:02 p.m..   Cross examination of Eiji Araki by Mr. Sacksteder.
   4:38 p.m.    Jury excused for recess. Hearing outside the presence of the Jury.
   4:42 p.m.    Recess.
   4:58 p.m.    Court reconvened. Hearing outside the presence of the Jury.
   5:00 p.m.    Jury returned to the courtroom.
   5:01 p.m.    Cross examination of Eiji Araki by Mr. Sacksteder.
   5:03 p.m.    Redirect examination of Eiji Araki by Mr. Sacksteder.
                Court’s instructions to Jury re video deposition.
   5:06 p.m.    Video deposition of Tadashi Nagano shown.
   5:22 p.m.    Video deposition of Masaru Takeuchi shown.
   5:45 p.m.    Jurors excused until 8:30 a.m.
   5:47 pm.     Court adjourned.
